Citation Nr: 0726076	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral chondromalacia patella. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1964 to July 1965.  

In March 1968, the veteran filed a claim of entitlement to 
service connection for a knee condition.  The veteran's claim 
was denied in a May 1968 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan.  
The veteran was notified of that decision in a May 9, 1968 
letter, he did not initiate an appeal. 

The present appeal comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit Michigan, which denied reopening the 
veteran's claim based on the lack of new and material 
evidence.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Detroit RO in December 2006.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.

Issue not on appeal

In a December 6, 2006 written statement, the veteran advised 
VA that he was withdrawing a pending claim of entitlement to 
service connection for a right ankle condition.  That issue, 
accordingly, is no longer on appeal and is not before the 
Board.  See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  A May 1968 rating decision determined that the veteran 
was not entitled to service connection for a bilateral knee 
condition.

2.  The evidence received since the RO's May 1968 rating 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim of 
entitlement to service connection for a bilateral knee 
condition. 


CONCLUSIONS OF LAW

1.  The October 1986 RO decision denying service connection 
for bilateral knee disabilities is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Since the May 1968 RO decision, new and material evidence 
has not been received, and the claim of entitlement to 
service connection for bilateral knee disabilities is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral chondromalacia patella.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence which is sufficient to reopen his claim, 
which had been last finally denied by the RO in a May 1968 
decision.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA enhanced VA's duty to 
notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).    

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].  

In addition, in the recently decided case Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) specifically addressed VCAA 
notice requirements in the context of a veteran's request to 
reopen a previously and finally denied claim.  The Court 
found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  As will be discussed in greater detail 
below, the veteran has been amply apprised of what was 
required to establish his claim of entitlement to service 
connection.  Moreover, a July 14, 2005 letter from the RO 
apprised the veteran as to what constitutes new and material 
evidence.  Specifically the veteran was informed:  

To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time. In order to be considered material, the 
additional existing evidence must pertain to the 
reason your claim was previously denied.  New and 
material evidence must raise a reasonable 
possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative 
of the evidence we had when we previously decided 
your claim. 

See July 2005 VCAA letter.  The Board notes that the language 
used in the letter substantially follows the regulatory 
language of 38 C.F.R. § 3.156.  See the Board's discussion 
below.

Further, in an April 29, 2005 VCAA letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

As will be discussed in greater detail below, the veteran was 
previously denied service connection for a bilateral knee 
condition primarily because the medical evidence of record 
failed to show the veteran's disability was aggravated by 
military service.  By informing the veteran of the need to 
submit evidence of "an injury in military service, or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease" 
the April 2005 VCAA letter specifically advised the veteran 
to provide information to fill the prior gap in the evidence.  
See Kent, supra.  

The RO informed the veteran in the July 2005 letter that VA 
would obtain relevant Federal records, including records from 
the Military, VA Medical Centers, or the Social Security 
Administration.  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain "relevant records not held by 
any Federal agency" including "records from State or local 
governments, private doctors and hospitals, or current or 
former employers." 

In the July 2005 VCAA letter, the RO requested the veteran 
send or identify any additional information he might have.  
Specifically, the RO stated: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.  Moreover, elements (4) 
and (5), degree of disability and effective date, were 
rendered moot via the RO's denial of service connection.  In 
other words, any deficiency of advisement as to those two 
elements was meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.  As explained in more detail below, the veteran's 
claim of a grant of entitlement to service connection 
remained closed based on a lack of new and material evidence. 

In any event, the veteran received specific notice under 
Dingess in a letter from the RO dated April 20, 2006.  That 
letter detailed what was required to assign a disability 
rating and an effective date.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned acting VLJ and presented 
personal testimony in support of his claim in December 2006.  

Accordingly, the Board will proceed to a decision

Pertinent law and regulations

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In general, VA rating decisions that are not timely appealed 
are final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2005, the claim will be adjudicated by 
applying the revised section 3.156.
The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

At the time of the RO's May 1968 decision the evidence of 
record included the veteran's service medical records which 
indicate that the veteran displayed genu valgum (a knee 
condition) upon enlistment.  The service medical records also 
reveal that the veteran complained of knee pain on several 
different occasions during his military service and was 
eventually seen for an orthopedic evaluation in March 1965.  
During this evaluation the veteran stated that his knee 
symptoms existed prior to entering the military and that he 
had also been in a motorcycle accident prior to enlistment.  
The veteran was diagnosed with chondromalacia of both 
patella.  In June 1965 a Board of Medical Survey determined 
that the veteran's bilateral chondromalacia patella existed 
prior to enlistment, was not aggravated by military service, 
and recommended that he be discharged from the Marine Corps. 

The evidence of record in May 1968 also contained a medical 
treatment record from J.W., D.O., who treated the veteran for 
back and knee pain shortly after service.  During this 
examination the veteran described a history of two knee 
injuries occurring in 1964.  Dr. J.W. was unable to make a 
diagnosis at that time.

The May 1968 RO decision denied service connection for a 
bilateral knee disability based on the lack of medical 
evidence establishing that the veteran's knee condition was 
aggravated by military service and (by implication) a lack of 
evidence establishing a medical nexus.  The veteran was 
informed of that decision and of his appeal rights in a 
letter from the RO dated May 9, 1968.  He did not initiate an 
appeal within one year.

Additional evidence submitted since the May 1968 RO decision 
will be analyzed below.

Analysis

The RO's May 1968 rating decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2006).  As 
explained above, the veteran's claim for service connection 
for a bilateral knee condition may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e., after 
May 1968) evidence bears directly and substantially upon the 
specific matter under consideration.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  In this case, the veteran's claim had been previously 
denied because elements (2) and (3), were missing. 

The evidence associated with the veteran's claims file since 
May 1968 includes a transcript of his December 2006 personal 
hearing, medical records from the Northern Physical Therapy 
Services, Spectrum Health, P.D., D.O., D.J.B., M.D., and the 
Grand Rapids Metropolitan Hospital. 

The medical records from the Grand Rapids Metropolitan 
Hospital and Spectrum Health document knee surgery occurring 
in July 1968 and December 2005, respectively.  The Northern 
Physical Therapy Services records and Dr. D.J.B. describe 
treatment for right knee pain.  These reports cannot be 
considered "new" in that they do not add any additional 
information to the veteran's diagnosed bilateral knee 
disability that was already of record in May 1968.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease does 
not constitute new and material evidence].  Put another way, 
the recent medical records refer only to element (1), which 
had been established in May 1968.  These records do not add 
anything to crucial elements (2) and (3) in-service 
aggravation and medical nexus.  

Concerning the medical opinion of Dr. P.D., in his opinion 
Dr. P.D. stated that veteran developed intermittent bilateral 
knee pain with swelling and a limited range of motion during 
service.  This evidence cannot be considered "new" since 
the veteran's service medical records, which were previously 
before the RO, document knee complaints on March 19, May 3, 
and June 7, 1965 and during a March 19, 1965 orthopedic 
evaluation.  Dr. P.D.'s statement is also not "material" 
since it does not address the missing Hickson elements (2) or 
(3).  To the contrary, Dr. P.D. suggests that part of the 
veteran's difficulties stem from an accident occurring two 
years after the veteran left military service.  The medical 
report states: "Onset last summer (1967) of trauma to right 
knee and resulting intermittent episodes of acute limitation 
of motion of right knee with flocking and followed by 
intrabursal accumulation of fluid."  Consequently, Dr. 
P.D.'s statement does not provide new or material evidence 
and cannot be used to support the veteran's claim. 
To the extent that the veteran and his brother testified 
during the December 2006 hearing that the veteran's bilateral 
knee disability stems from his military service it is now 
well established that lay persons without medical training, 
such as the veteran and his brother, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108." 

Because the additionally received evidence does not tend to 
establish an in-service aggravation and a relationship 
between the veteran's bilateral knee condition and his 
military service, it does not raise a reasonable possibility 
of substantiating the claim on the merits.  See 38 C.F.R. § 
3.156 (2006).  In the absence of such evidence, the veteran's 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].

The additionally submitted evidence is therefore not new and 
material. The claim of service connection for bilateral 
chondromalacia patella is accordingly not reopened, and the 
benefit sought on appeal remains denied.


ORDER

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for 
bilateral chondromalacia patella has was not received.  The 
benefit on appeal remains denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


